Citation Nr: 0321483	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  94-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for organic mood, 
personality and affective disorder with recurrent major 
depression.

2.  Entitlement to service connection for the residuals of a 
head injury.

3.  Entitlement to service connection for impaired vision 
secondary to a head injury.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On August 13, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Ask the veteran to sign and return 
consent forms for the health-care 
providers he identified in January 2002 
(except for Avail Solutions, Inc., which 
indicated in June 2003 that they had no 
records pertaining to the veteran).  Once 
these are received, request the treatment 
records again.

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded VA special 
psychiatric, neurologic, and 
ophthalmologic examinations.  The 
psychiatric and neurological examiners 
must express opinions as to whether it is 
at ;east as likely as not that any 
psychiatric and/or neurological 
disorder(s), to include various incidents 
of trauma to the head wherein the veteran 
experienced a loss of consciousness found 
on examination, is/are related to 
service, and if existing prior to 
service, was/were aggravated thereby to 
include by virtue of trauma to the head.  
The examiners should also opine as to 
whether any head injury or other 
psychiatric disorders identified in 
service have evolved into a current 
disability.   The VA neurologist and 
ophthalmologist should express opinions 
as to whether it is at least as likely as 
not that any ophthalmic or other 
residuals of an inservice head injury 
found on examination is/are the result of 
active service and if preexisting 
service, was/were aggravated thereby to 
include as secondary to any head trauma 
wherein the veteran experienced a loss of 
consciousness. Any opinions expressed by 
the examiners must be accompanied by a 
complete rationale.  A discussion of the 
facts and the medical principles involved 
will be of considerable assistance, and 
in particular, the approximate dates of 
onset and likely causes of any currently 
diagnosed disabilities would be useful.  
The claims file and separate copies of 
this development memo should be provided 
to the examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims files were made available for 
review in conjunction with the 
examinations.  The examiners must be 
requested to correlate their findings and 
conclusions.  

3.  Request from the Social Security 
Administration medical records concerning 
the veteran upon which any Social 
Security Benefits award was based.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





